     Case 2:19-cr-00295-GMN-NJK Document 186 Filed 02/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17                                     Order Granting Motion to Unseal
                                       Search Warrants
18

19

20

21

22

23

24
     Case 2:19-cr-00295-GMN-NJK Document 186 Filed 02/02/21 Page 2 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
          2nd
19

20

21

22

23

24

                                     6
